Judgment and orders reversed upon tho law and the facts, and a now trial granted, with costs to each appellant appearing and filing brief to abide the event, on the ground that, the finding that plaintiff did. not execute the release was against the *885weight of the evidence, and also upon the ground that the writings purporting to be plaintiff’s signature at folios 784, 787, 789 and 790 of the record were improperly admitted in evidence. (People v. De Kroyft, 49 Hun, 71, 75; People v. Molineux, 168 N. Y. 264, 326; Turnure v. Breitung, 195 App. Div. 200, 204.) Kelly, P. J., Rich, Manning and Young, JJ., concur; Kapper, J., not voting.